Opinión disidente emitida por el
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 28 de enero de 1981
Respetuosa y fraternalmente disiento. Cuando un juez se propone hacer justicia —propósito que para él debe ser coti-diano— y no interesa probar que es liberal o conservador, estricto o leniente, la forma en que ha de resolverse el caso dependerá mayormente de su interpretación de ios hechos. (1)
Desde luego, la ley ha de aplicarse. Pero la ley está ahí, escrita, inmutable, uniforme, silenciosa, igual para todos. Es el caso, esto es, sus hechos particulares y la aplicación a esos hechos por el juez de la ley, lo que le dará a ésta vida, calor y vivencia. Ese proceso del juzgador es el que hace de la ley pna realidad en la vida humana. Rudolf Von Ihering lo ha expresado en esta forma: “[E]l Derecho existe para rea-lizarse., La realización es la vida y la verdad del Derecho; es el Derecho mismo. Lo que no pasa a la realidad, lo que no existe más que en las leyes y sobre el papel, no es más que un fantasma de Derecho, palabras vacías.” (2)
*648A su vez, Castán lo expresa así: “[E]l Derecho es para la vida o, más exactamente, que tiene por fin la realización de la justicia en la vida.” (3)
En el caso de autos están ahí presentes y disponibles dos disposiciones específicas de nuestra Ley Penal. La primera es la que define el delito de asesinato y la segunda define el delito de homicidio. Más adelante examinaremos sus textos específicos. ¿Cuál de esas dos disposiciones ha de sancionar la conducta del apelante? Examinemos esa conducta. Veamos los hechos del caso y eso nos llevará casi de la mano al fallo que, en justicia, entiendo que corresponde.
El apelante era policía. Llevaba 21 años en el servicio, con un récord limpio. Era casado y tenía dos hijos. Su esposa tenía un hijo de otro hombre, concebido antes de su matrimo-nio con el apelante. Él sabía eso, y a pesar de ello, se casaron y vivieron con normalidad, procreando los otros dos hijos del matrimonio mencionados antes. Pasando el tiempo, surgieron desavenencias entre los cónyuges. Se separaron. Aparente-mente él siguió tratando de reestablecer el hogar.
Estando así separados, en la madrugada de los hechos el apelante encontró a su esposa en un establecimiento público con otras personas y particularmente acompañada de un hombre con quien, todo parece demostrar, existía alguna rela-ción amorosa. Estaban sentados en una mesa, el hombre le tenía un brazo por los hombros a la señora y las manos cogi-das. El apelante disparó contra ella matándola. Antes de los disparos no mediaron palabras algunas.
El apelante fue acusado de asesinato en primer grado y convicto por un jurado de asesinato en segundo grado. Había testigos oculares y los hechos no están en controversia.
En apelación, se hacen los siguientes tres señalamientos de error: (1) Que la prueba desfilada no justifica un vere-dicto de asesinato en segundo grado y sí uno de homicidio; (2) que no procedía admitir la prueba de refutación presen-*649tada por el fiscal; (B) que no estaba justificado impartir ins-trucciones sobre asesinato, ya que la prueba no justificaba dicho delito.
En vista de la forma como la opinión mayoritaria dispone de los señalamientos de error segundo y tercero, no los vamos a discutir en aras de la brevedad, ya que no es indispensable hacerlo. A diferencia de la opinión mayoritaria, creemos que se cometió el primer error señalado, y a discutirlo nos limi-taremos.
El Código Penal dispone que asesinato es “dar muerte a un ser humano con malicia premeditada”. Art. 82, Código Penal, 38 L.P.R.A. see. 4001. El Código define el delito de homicidio en los siguientes términos: “Toda persona que ma-tare a otra en ocasión de súbita pendencia o arrebato de cólera será sancionada con pena de reclusión por un término mínimo de un año y máximo de diez años.” Art. 85, Código Penal, 33 L.P;R.A. see. 4004. (Énfasis suplido.)
Como los hechos demuestran, se trata de un crimen pa-sional, producto de la irreflexión y no de una premeditación calculada y fría. El saldo de los hechos es el siguiente: una mujer, madre de tres menores, muerta; tres menores huér-fanos y su padre sentenciado de 13 a 17 años de presidio.
Aunque no hay duda de que hay circunstancias en que el mero hecho de cometer la agresión mortal implica la malicia y la premeditación necesarias que constituyen el delito de asesinato, creemos que los hechos de este caso no demuestran premeditación alguna, sino más bien el arrebato de cólera, elemento constitutivo del delito de homicidio, según el Art. 85 antes citado. El acto del apelante fue la reacción inmediata, irreflexiva, ciertamente ilegal, pero no calculada ni precon-cebida, sino la acción producto del arrebato de cólera ocasio-nado por el sentimiento del honor ofendido.
Entendemos que ante una situación concreta y real como la que este caso plantea, se cometió sin lugar a dudas un ho-micidio voluntario. Hubo intención de matar a un ser humano, *650provocada, como dijimos, por la ofensa moral hecha al ape-lante pero sin que mediase la premeditación necesaria para que el acto constituyese asesinato. Pueblo v. López Rivera, 109 D.P.R. 160 (1979); Pueblo v. Rodríguez Dapena, 35 D.P.R. 431 (1926).
A esa realidad es que hay que aplicar la ley, no mecánica-mente, sino atemperándola, sin violarla ni falsearla, a una situación humana y real. Eso es realizar la ley, esto es, hacerla realidad y justa; que no sea un mero “fantasma de Derecho”, como dice Ihering.
Por las razones expresadas anteriormente, yo rebajaría la calificación del delito a homicidio, el cual conlleva una sen-tencia de 1 a 10 años de prisión.
Bajo esa situación de derecho, el apelante sería elegible a una sentencia suspendida, si la ameritase.
Si recordamos a los tres menores huérfanos de madre y privados de la compañía y ayuda material del padre, tal vez la amerite. Sobre esto no estamos haciendo recomendación específica alguna, sino meramente señalando un factor que podría considerarse.

 Sincera y enfáticamente declaro que no creo que la opinión mayori-taria obedezca a ninguno de esos móviles. Meramente estoy exponiendo mi sentir personal, como se verá en el curso de la Opinión.


L’esprit du Droit romain dans les diverses phases de son développement, citado por Castán en su libro Teoría de la Aplicación e Investigación del Derecho. Madrid, Instituto Editorial Reus, 1947, pág. 11.


 José Castán Tobeñas, obra citada, pág. 11.